DETAILED ACTION
This is in response to amendment filed on February 26, 2021. Claims 1-20 are pending in this application.
Allowable Subject Matter
Claims 1-20 are allowed over the art of record.
This case is allowed in light of the Terminal Disclaimer filed on February 26, 2021.
The following is a statement of reasons for the indication of allowable subject matter:  the closest art, Wissner et al. (US 2010/0268596 A1) disclose search data for a particular one of a plurality of categories, individual ones of the categories corresponding to one of a plurality of domains (¶[0049] and [0102], Wissner, i.e., search URIs/URLs indexing and vertical search e.g. domain specific search): parse the domain URL to identify one of the domains having a search category corresponding to one of the categories (¶[0049], [0102] and [0118]-[0119], Wissner, i.e., parsing the location identifier “domain URL”); generate user interface data that causes the at least a search category associated with a search component to be rendered in a display of the client device (¶[0142] -[0143], Wissner); and in response to a receipt of a search request, perform a search query using at least one search string specified in the search request (¶[0105], [142] -[0143] and [0251], Wissner), wherein the search query is performed only on one of the data stores search indexes corresponding to the one of the categories or one of the subcategories (¶[0142] -[0143], Wissner).
Feng et al. (US 7,937,402 B2) discloses receive a request from a client device in response to the client device attempting to access a domain a search network site through a browser application using a uniform resource locator (col.2, line 66 to col.3, line 8 and col.13, line 59 to col.14,line 15, Feng, i.e., receiving a request for searching a location ontology base and a location query language base. Please notes that a location ontology base and a location query language base corresponding to “domain search network site including URL “location/ locator”): identify at least a portion of the subcategories that are associated with the search category (col.8, lines 4-26, Feng, i.e., the category is divided into three levels “subcategory” and each of these level is used to search for specific category/subcategory); wherein the search component is configured to use a selected one of the at least a portion of the subcategories to narrow a search conducted using the search component from one of the search indexes corresponding to the one of the categories to one of the search indexes corresponding to the subcategories (col.8, lines 4-26, Feng, i.e., the category is divided into three levels “subcategory” and each of these level is used to search for specific category/subcategory). However, the prior art fails to disclose or suggest “parses the domain to identify a search category corresponding to one of the categories stored in the data store; identifies at least a portion of the subcategories that are associated with the search category; and generates the user interface data that causes the at least a portion of the subcategories associated with a search component to be rendered in a display of the client device, wherein the search component is configured to use a selected one of the at least a portion of the subcategories to narrow a search conducted using the search component”.
The dependent claims, being further limiting to the independent claims, definite and enabled by the Specification are also allowed.
Comments

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1. Allen et al. (US 20150356203 A1)/( US 9785684 B2) disclose Determining Temporal Categories for a Domain of Content for Natural Language Processing.
2. Ray et al. (US 20130006914 A1) disclose EXPOSING SEARCH HISTORY BY CATEGORY.

Point of Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH B THAI whose telephone number is (571)272-4029.  The examiner can normally be reached on Mon-Friday 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANH B THAI/Primary Examiner, Art Unit 2163                                                                                                                                                                                                        
April 10, 2021